RESOLUCIÓN
El 18 de febrero de 2000 emitimos una resolución en la que denegamos la solicitud de la Fundación Facultad de Derecho Eugenio María de Hostos (en adelante la F.F.D.E.M.H.) para que sus egresados fueran elegibles para ser admitidos a los exámenes de reválida que admi-nistra la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía y la Notaría. Resolvimos, además, que “[a]quellos egresados de la Fundación Facultad Eugenio María de Hostos que fueron admitidos a los exámenes de reválida de 1997, 1998 y 1999, y no la aprobaron, pueden ser admitidos a nuevos exámenes, conforme a lo dispuesto por el Reglamento de la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía”. In re Fund. Fac. Der. E. Ma. De Hostos I, 150 D.P.R. 315, 320 esc. 2 (2000).
De dicha determinación la F.F.D.E.M.H. no ha solicitado reconsideración.
Luego de la notificación de esta resolución, el Director Ejecutivo de la Junta Examinadora de Aspirantes al Ejer-cicio de la Abogacía y Notaría, mediante Memorando de 24 de febrero de 2000, nos expuso las interrogantes siguien-tes:
1. Si son elegibles para ser admitidos a la reválida general los aspirantes egresados de la FFDEMH que en 1997, 1998 y 1999 sólo solicitaron la reválida notarial y no la aprobaron.
2. Si son elegibles para ser admitidos a la reválida notarial los egresados de la FFDEMH que en el pasado sólo han solici-tado la reválida general.
3. Si son elegibles para ser admitidos a examen los egresados de la FFDEMH que fueron admitidos previamente a alguno de los exámenes de reválida, pero se ausentaron.
*511Para precisar quiénes de los egresados de la F.F.D.E.M.H. están autorizados a solicitar y ser admitidos a los exámenes de reválida general y de derecho notarial, procedemos a aclarar el alcance de nuestra directriz de 18 de febrero de 2000.
H-r
El poder inherente de este Tribunal para establecer quién puede ser admitido al ejercicio de la abogacía en nuestra jurisdicción no está en disputa. Conforme a los claros precedentes firmemente arraigados en nuestra tradición jurídica, “ [1] a facultad de autorizar al ejercicio de la abogacía ha sido siempre prerrogativa exclusiva del poder judicial”. Guerrero v. Tribunal de Apelación, 60 D.P.R. 241, 248 (1942). Temprano en este siglo y en la historia de este Foro, este Tribunal se hizo eco de una larga trayectoria jurisprudencial de otras jurisdicciones que reconocía el carácter judicial dé la admisión de una persona a la abogacía. Coll v. Leake, Juez de Distrito, 17 D.P.R. 857 (1911). Hemos expresado, al respecto, que:
La admisión de una persona al ejercicio de la abogacía es una función de carácter puramente judicial. Entre las facultades inherentes a la rama judicial de nuestro Gobierno está la de determinar los requisitos que deberán cumplir y las cualidades que deberán reunir los solicitantes de una licencia para ejercer como abogados ante sus tribunales. Ex parte Jiménez, 55 D.P.R. 54, 55 (1939).
Estas expresiones también están recogidas en nuestra jurisprudencia, tanto antes como después de la aprobación de la Constitución. En dicha jurisprudencia se sostiene ampliamente que la remoción, al igual que la admisión al ejercicio de la abogacía, es facultad inherente de la Rama Judicial. In re Rodríguez Torres, 106 D.P.R. 698 (1978). Véanse, además: In re Liceaga, 82 D.P.R. 252 (1961); In re Andréu Ribas, 81 D.P.R. 90 (1959); In re Pa-*512gán, 71 D.P.R. 761 (1950); In re Abella, 67 D.P.R. 229 (1947). El carácter judicial que le reconocimos a este poder fue respetado por los constituyentes cuando aprobaron la Constitución del Estado Libre Asociado de Puerto Rico en 1952. Véase In re Rodríguez Torres, supra, pág. 748 esc. 2.
En nuestra jurisdicción, el poder para regular la admisión al ejercicio de la abogacía recae en este Tribunal con exclusión de cualquier otro foro. Guerrero v. Tribunal de Apelación, supra. Por ello, hemos destacado en el pasado que aun cuando las otras ramas de gobierno puedan aprobar legislación que incida sobre esta materia, la misma sería “puramente directiva, no mandatoria para est[e Tribunal]”. Colegio de Abogados de P.R. v. Schneider, 112 D.P.R. 540 (1982); K-Mart Corp. v. Walgreens of P.R., Inc., 121 D.P.R. 633 (1988). En vista de lo anterior, resulta claro que cualquier persona que aspire a ejercer la abogacía en Puerto Rico tiene que cumplir con los requisitos reglamentarios que hemos establecido para la admisión a los exámenes de reválida. La aprobación de la F.F.D.E.M.H. por esta Curia es, pues, condición necesaria para que sus egresados puedan ser elegibles para ser admitidos a los exámenes de reválida que administra la Junta Examinadora. Véase la Regla 4.1 del Reglamento para la Admisión de Aspirantes al Ejercicio de la Abogacía y la Notaría, 4 L.P.R.A. Ap. XVII-B. Así lo ha reconocido la F.F.D.E.M.H. en sus múltiples comparecencias ante este Foro en las que claramente ha destacado el carácter judicial de la admisión de una persona al ejercicio de la abogacía y el carácter meramente directivo de cualquier expresión que al respecto emita otro foro que no sea este Tribunal.(1)
*513HH HH
Fue al amparo de nuestro poder inherente para regular la admisión al ejercicio de la abogacía que autorizamos condicionalmente a los egresados de la F.F.D.E.M.H. su admisión a los exámenes de reválida en 1997, 1998 y 1999. In re Fund. Fac. Der. E. Ma. De Hostos I, 143 D.P.R. 818 (1997), e In re Fund. Fac. Der. E. Ma. De Hostos, 145 D.P.R. 217 (1998). Esa determinación, entre otros propósitos, tuvo como objetivo principal evaluar el desempeño de esos aspi-rantes como parte del análisis cabal e integral de la solici-tud de la F.F.D.E.M.H. En esa ocasión, advertimos que nuestra autorización provisional no tenía carácter de pre-cedente judicial. In re Fund. Fac. Der. E. Ma. De Hostos I, supra. También instruimos a la F.F.D.E.M.H. a que notifi-cara nuestra resolución a todos sus estudiantes, presentes y futuros, para que estuvieran debidamente advertidos de que la acreditación de la institución y, por lo tanto, la ad-misión a los exámenes de reválida de futuros egresados, estaba condicionada a que la F.F.D.E.M.H. obtuviera una decisión favorable a su solicitud de acreditación.
Finalmente, el 18 de febrero de 2000 emitimos nuestra determinación en torno a la solicitud de la F.F.D.E.M.H. Resolvimos denegar dicha petición toda vez que la F.F.D.E.M.H. no pudo demostrar que subsanó las deficien-cias que le fueron notificadas en pasadas resoluciones. Nos fue particularmente revelador que la F.F.D.E.M.H. no ha podido superar sus dificultades fiscales —las que a su vez se traducen en serias limitaciones de crecimiento institu-cional— y el pobre desempeño de sus egresados en los exá-*514menes de reválida, más aún, cuando los comparamos con las otras escuelas de Derecho de Puerto Rico.
Conforme a los resultados de las reválidas administra-das en los últimos tres (3) años, de los 158 egresados de la F.F.B.E.M.H., un total de 71, o el 44.9%, ha aprobado la reválida de derecho general en alguna de las cinco (5) oca-siones en que fue administrada desde que se graduó la primera clase de esa institución. Si comparamos esta cifra con las obtenidas por las demás escuelas de Derecho de Puerto Rico en el mismo período, podemos percatarnos de que el desempeño de los egresados de la F.F.D.E.M.H., me-dido en términos del éxito obtenido en los exámenes de reválida, es significativamente inferior. Así por ejemplo, de los 384 egresados de la Escuela de Derecho de la Universi-dad de Puerto Rico que se examinaron en el período en que fueron admitidos a examen los egresados de la F.F.D.E.M.H., 359 o el 93% aprobó la reválida; de los 458 egresados de la Universidad Interamericana en el mismo período, 394, o el 86% la aprobó, y de los 371 graduados de la Pontificia Universidad Católica, 265 o el 71% aprobó la reválida.
Por otro lado, como parte del proceso de evaluación de la F.F.D.E.M.H., este Tribunal ha tomado en cuenta, no sólo los hallazgos y las recomendaciones del Comité de Acreditación que nombramos en diciembre de 1996, sino también los hallazgos y las recomendaciones formuladas por el Comité de Acreditación de la American Bar Association (en adelante la A.B.A.) en sus dos (2) informes sobre dicha institución. Ello ha sido así por razón de la experiencia y el peritaje que dicha entidad posee en la evaluación de escuelas de Derecho. Como afirmamos en nuestra Resolución de 1ro de abril de 1998:
... [E]ste Tribunal no puede ignorar la reconocida capacidad de los organismos que ejercen la función acreditadora de escue-las de Derecho en la ABA; ni que esa acreditación por la ABA sirve propósitos importantes aun para las instituciones de *515Puerto Rico y sus egresados, por lo que la ausencia de [esa] acreditación en el caso de F.F.D.E.M.H. no puede tomarse livianamente. In re Fund. Fac. Der. E. Ma. De Hostos, supra, pág. 219.
Sobre estos extremos tomamos conocimiento de que la A.B.A. ejerce una supervisión cuidadosa e intensa sobre las tres (3) escuelas de Derecho de Puerto Rico que están ac-tualmente acreditadas con nuestra anuencia. Dichas insti-tuciones, por ende, están sujetas a las normas de excelen-cia académica que fija la A.B.A. y que este Tribunal adoptó en su Resolución de 20 de diciembre de 1996 sin objeción de la F.F.D.E.M.H.
Además, no sería equitativo que las otras escuelas de Derecho tengan que observar las normas referidas y que la F.F.D.E.M.H. no. Es preciso destacar que la acreditación por parte de la A.B.A. garantiza que los estudiantes de una escuela de Derecho puedan lograr acceso a diversas fuen-tes de financiamiento que les permitan costear sus estu-dios jurídicos. Esas fuentes no estarían disponibles si la institución académica en donde estudian carece de la acre-ditación de la A.B.A. Asimismo, la acreditación de la A.B.A. posibilita que los egresados de una escuela de Derecho de Puerto Rico puedan ser admitidos al ejercicio de la aboga-cía en Estados Unidos.
No es, pues, arbitrario ni irrazonable tomar en conside-ración los criterios y las recomendaciones que la A.B.A. formule sobre una institución académica en formación, más aún cuando parte de las posibilidades de crecimiento académico y profesional de sus estudiantes está condicio-nado a la obtención de esa acreditación. Además, como parte de nuestro poder inherente para regular la admisión a la abogacía, no cabe duda de que podemos tomar en con-sideración la experiencia y los conocimientos de otros foros especializados en la materia.
La propia F.F.D.E.M.H. reconoce el valor y la importan-cia de la acreditación de la A.B.A. al solicitar en dos (2) ocasiones acreditación provisional a dicha institución. En *516ambas ocasiones sus solicitudes fueron denegadas. Más aún, la F.F.D.E.M.H. nunca se opuso a que el Comité de Acreditación que nombramos en 1996 utilizara los criterios de evaluación de la A.B.A., según lo instruimos.
Por otro lado, aunque la F.F.D.E.M.H. solicitó la acredi-tación de la A.B.A. en dos (2) ocasiones, dicha institución ha argumentado ante nos que este Tribunal no debe tomar en cuenta el hecho de que la A.B.A. en ambas ocasiones no le ha otorgado ni siquiera una acreditación provisional. Dicha postura es contradictoria.
Asimismo al plantearnos en sus comparecencias ante-riores que no debemos tomar en cuenta el hecho de que la A.B.A. haya denegado sus solicitudes de acreditación, la F.F.D.E.M.H. se ampara en que este Tribunal aceptó a los exámenes de reválida a los primeros egresados de las es-cuelas de Derecho de la Universidad Interamericana y la Pontificia Universidad Católica, a pesar de que éstas tam-poco contaban con la acreditación de la A.B.A. Aunque las circunstancias de estas decisiones fueron muy diferentes a las actuales, recordemos que cuando los egresados de las escuelas referidas fueron admitidos a los exámenes de re-válida no. hubo controversia alguna sobre si dichas institu-ciones estaban acreditadas o no por la A.B.A. En las res-pectivas resoluciones emitidas por este Tribunal el 17 de junio de 1963, respecto a los egresados de la Universiad Interamericana, In re Calderón Lassén, 88 D.P.R. 931 (1963), el 9 de septiembre de 1964 respecto a los de la Uni-versidad Católica, Ex parte Abréu Delgado, 90 D.P.R. 911 (1964), no se hace mención alguna sobre si dichas institu-ciones estaban acreditadas o no por la A.B.A. Tampoco se discute el asunto en los diversos votos explicativos emiti-dos por jueces particulares, ni en los informes considerados por el Tribunal rendidos por los respectivos comités de acreditación nombrados para estos fines.
Debe señalarse, además, que el 11 de marzo de 1969, pocos años después de haberse aceptado a reválida los *517egresados de la Universidad Interamericana y de la Uni-versidad Católica, este Tribunal se vio en la necesidad de requerirle al Consejo de Educación Superior de Puerto Rico que realizara una evaluación a fondo de las escuelas de Derecho del país. Ello fue provocado por el grave problema que representaba el alto porcentaje de personas que fraca-saban los exámenes de reválida, particularmente los egre-sados de las dos escuelas referidas. In re Solicitud al Consejo de Educación Superior para el Estudio y Evaluación de la Enseñanza del Derecho en las Escuelas de Derecho de Puerto Rico, 97 D.P.R. 863 (1969).
Ese problema eventualmente se conjuró y este Foro debe evitar que se repita. En el ejercicio de nuestro poder inherente para regular la admisión a la abogacía, tenemos la ineludible obligación de garantizar que los abogados admitidos a la práctica posean la competencia necesaria para proveer servicios profesionales de excelencia. La decisión notificada el 18 de febrero pasado, a la luz de la realidad actual de la F.F.D.E.M.H. era, por lo tanto, procedente.
Tomamos también conocimiento de que de dicha resolu-ción la F.F.D.E.M.H. no ha solicitado reconsideración. Ha-biendo transcurrido el término de reconsideración dis-puesto en el Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI — A, nuestra Resolución de 18 de febrero de 2000 advino final. In re Fund. Fac. Der. E. Ma. De Hostos I, supra.
III
A pesar de esta determinación, resolvimos permitir la admisión a futuros exámenes de reválida a todos los egre-sados de la F.F.D.E.M.H. que en 1997, 1998 y 1999 fueron admitidos a los exámenes de reválida y no la aprobaron. No obstante, examinado lo expuesto por el Director Ejecu-tivo de la Junta Examinadora, se amplía esta directriz *518para que puedan ser admitidos a los exámenes de reválida de marzo de 2000, y a exámenes posteriores, todos los egre-sados de la F.F.D.E.M.H. que entre septiembre de 1997 y septiembre de 1999 eran elegibles para ser admitidos al examen por cumplir con todos los requisitos reglamenta-rios, incluyendo haber finalizado sus estudios de Derecho. Dicho de otro modo, son elegibles para ser admitidos a fu-turos exámenes de derecho general y de derecho notarial todos los aspirantes de la F.F.D.E.M.H. que finalizaron sus estudios de derecho durante el periodo antes señalado. Por ende, esto incluye las tres (3) situaciones planteadas por el Director Ejecutivo de la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía. Claro está, deberán, además, cumplir con los demás requisitos reglamentarios aplicables.
Se instruye al Director Ejecutivo de la Junta Examina-dora a que evalúe las solicitudes de admisión a los exáme-nes de reválida general y notarial de los egresados de la F.F.D.E.M.H. conforme a esta directriz.

Notifíquese esta resolución a la F.F.D.E.M.H. a través de facsímil y por la vía ordinaria. La F.F.D.E.M.H., a su vez, deberá proveer copia de esta resolución a todos sus estu-diantes, actuales y futuros, para que estén debidamente ad-vertidos de su contenido. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Negrón García se inhibió.

 Al respecto, la Fundación Facultad de Derecho Eugenio María de Hostos (en adelante F.F.D.E.M.H.) nos ha expresado, con acierto, lo siguiente:
“La Constitución de Puerto Rico le asigna al Tribunal Supremo de Puerto Rico la función de ejercer el Poder Judicial, conjuntamente con aquellos tribunales que se establezcan por ley. Como tal, el Tribunal Supremo tiene una función rectora cons-titucional de reglamentar los requisitos y trámites referentes a la admisión y ejerci-*513cio de la abogacía. Este Honorable Tribunal ha reconocido que la admisión de una persona al ejercicio de la abogacía es una función de carácter puramente judicial. Entre las facultades inherentes a la rama judicial de nuestro Gobierno está la de determinar los requisitos que deberán cumplir y las cualidades que deberán reunir los solicitantes de una licencia para ejercer como abogados ante sus tribunales. [...] A tenor con la doctrina de separación de poderes y los poderes inherentes del Tribunal, la rama legislativa no goza del poder de promulgar leyes estableciendo los requisitos para la admisión a la abogacía.” Moción de reconsideración y/o en cumplimiento de resolución de 28 de octubre de 1996, págs. 6-11.